DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and arguments filed on 02/28/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-12 are pending; Claims 1 and 6-7 are amended; Claim 10-12 are new; and Claims 1-12 are under examination.  

Withdrawal of Objections 
The objection to the abstract of the specification is withdrawn due to the replacement of the abstract submitted on 02/28/2022.  

Withdrawal of Rejections
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. is withdrawn due to the claim amendment as well as Applicant’s persuasive arguments in the response filed on 02/28/2022 (pages 9-10).

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. (EP 2716771, 2014, cited in IDS), as evidenced by Yoshikazu Nakajima (Abstract, Journal of Japanese Socienty of Starch Science, 1988, Vol: 35, No. 2, pages 131-139) and Mu et al. (Appl. Microbiol. Biotechnol., 2014, 98: 6569-6582, cited in IDS).
Toshiaki et al. teach a process for production of a solid material comprising isomaltulose crystals and non-crystalline saccharides/trehalulose, the process comprising steps: subjecting a sucrose solution to the action of an enzyme complex (e.g. an alpha-glucosyltransferase), which converts/isomerizes the sucrose to isomaltulose and also trehalulose, to prepare a saccharide solution comprising isomaltulose and also comprising trehalulose, fructose, glucose, sucrose, and water (Note: these teachings read on steps A and B in Claim 1); adjusting a Brix (i.e. a saccharide/sugar concentration) of the isomaltulose-containing saccharide solution to obtain a concentrated saccharide solution having a range of 50-80 degrees (Note: 50-80 degrees are equivalent to 50 wt% to 80 wt% of solid contents) for improving efficiency of downstream isomaltulose-crystallization, which comprises partially removing water by evaporation through heating the saccharide solution; subsequent induction of isomaltulose crystallization by adding seed crystals to the concentrated saccharide solution, followed by cooling in an aging process to a temperature 20 to 40 degree Celsius to obtain a solution comprising the isomaltulose crystals; and spray-drying the solution, thereby obtaining a solid material comprising isomaltulose crystals and non-crystalline trehalulose (Note: these steps are comparable to the steps D and E in Claim 1). See Toshiaki et al. at abstract, paragraphs [0028], [0029], [0030], [0031], [0033], [0041], [0042], Examples 1-2 and 10, Claims 1-2.  
Regarding the step C) recited in Claim 1, Toshiaki et al. further teach that the enzymatic reaction catalyzed by alpha-glucocyltranspherase is carried out according to the method described by Yoshikazu Nakajima in the publication “Manufacture and Utilization of Palatibose” (Example 10, paragraph [0092]). As evidenced by the English abstract of Yoshikazu Nakajima, the alpha-glucocyltranspherase enzyme used for isomerizing sucrose and producing the isomaltulose-containing saccharide solution in the method of Toshiaki et al. are immobilized to a solid carrier, i.e. alginate gel, and the immobilized enzyme is capable of producing simultaneously palatinose (i.e. a synonym of isomaltulose, as evidenced by page 2/line 21 of Toshiaki et al.) and trehalulose. Given Toshiaki et al. specifically teach obtaining a solution comprising isomaltulose and other saccharides from the enzymatic reaction, the method of Toshiaki et al. inherently comprises a step separating the solid material, i.e. immobilized enzyme complex of alpha-glucocyltranspherase, from the enzymatic reaction to obtain the solution comprising isomaltulose and other saccharides. Therefore, the teachings meet the requirement of the step C) recited in Claim 1.
 Regarding the step D) of Claim 1, Toshiaki et al. teach a comparable step comprising partially removing water from the saccharide solution by evaporating water through heating the solution, thereby obtaining a concentrated solution with a solid content of 50 wt% -80 wt%, as indicated above.  With regard to the limitation “a first temperature” recited in the step, Toshiaki et al. at paragraph 0041 teach a first temperature, in a range such as 100 to 115oC, specifically 103 to 108oC (for heating/evaporating conducted under normal pressure), or in a range such as 50 to 60 oC, specifically 53 to 57 oC (for heating/evaporating conducted under reduced pressure, i.e. vacuum evaporation). With regard to the limitation “a solid content of 75 wt% to 95 wt%” recited in the step, the range of 50 wt% to 80 wt% taught by Toshiaki et al. overlaps with the claimed range, thus rendering the claimed range obvious. See MPEP 2144.05 states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. Furthermore, it is considered that the solid content can be readily modified by routine optimization for improving crystallization efficiency and yield. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). 
Regarding the step E) recited in Claim 1, Toshiaki et al. teach a comparable step comprising induction of isomaltulose crystallization and cooling to obtain a solid material comprising isomaltulose crystals and trehalulose from the concentrated saccharide solution, as indicated above. With regard to the second temperature’s range “30oC to 63oC” and the limitation “subsequent induction of isomaltulose crystallization in this temperature range followed by cooling” recited in the step E), Toshiaki et al. teach that the saccharide solution is heated at the first temperature 50oC to 60oC at a reduced pressure for quickly obtaining the concentrated saccharide solution, as indicated above. Toshiaki et al. further teach that subsequent induction of isomaltulose crystallization by adding seed crystals to the concentrated saccharide solution and stirring the solution (i.e. shearing force is applied) is carried out, before the aging (page 7, lines 7-11), wherein the aging comprises cooling the concentrated saccharide solution in a crystallizer to a temperature 20 to 40 degree Celsius and maintaining at the temperature for a time period (page 7, lines 3-7). As such, the teachings of Toshiaki et al. indicate that the subsequent induction of isomaltulose crystallization by adding seed crystals and applying shearing force is conducted before the temperature is cooled to the 40 degree Celsius (i.e. before the aging is carried out). Accordingly, the temperature range of the second temperature, at which the subsequent induction is carried out in the method of Toshiaki et al., would be higher than the 40 degree Celsius. Given that the concentrated solution obtained from the previous water evaporation step has a first temperature in the range of 50oC to 60oC and that the method of Toshiaki et al. does not comprises any additional heating step, the temperature of the concentrated solution subjected to the subsequent induction in the method of Toshiaki et al. would not be higher than the range of 50oC to 60oC.  As such, a range for the second temperature, which could be used for carrying out the subsequent induction of isomaltulose crystallization in the method of Toshiaki et al., would be between 40 degree Celsius and 60 degree Celsius, which reads on the claimed range “30oC to 63oC”. Regarding the claimed limitation of the second temperature being different from the first temperature, Toshiaki et al. does not expressively teach this limitation. However, it would have been obvious to carry out the subsequent induction of isomaltulose crystallization at a second temperature that is lower than the first temperature used for heating and evaporating the saccharide solution in the method of Toshiaki et al. for maintaining a desired solid content of the saccharide solution and facilitating induction of crystal formation, because the cooling is involved in the process of obtaining the solid material comprising isomaltulose crystals and the temperature of the solution needs to be in a lower range for the aging after the induction of isomaltulose crystallization, as taught by Toshiaki et al. Furthermore, the first temperature of Toshiaki et al. is used for evaporating water from the saccharide solution for obtaining a concentrated solution having a desired solid content. Given Toshiaki et al. specifically teach that it is essential for the concentrated solution to maintain the solid content in the range up to 80% so as to ascertain efficient crystallization in a shortened time range (page 6/lines 43-46), one of ordinary skill in the art would have recognized that it is necessary to reduce the first temperature to a range lower than 50oC to 60oC when the concentrated solution reaches a desired solid content so as to avoid additional water evaporation that effects the solid content of the solution, accordingly performing subsequent induction of isomaltulose crystallization at a second temperature lower than (different from) the first temperature used for evaporating water in the previous step.  Examiner further notes that it is considered that the second temperature used for performing the induction of isomaltulose crystallization can be readily modified by routine optimization for improving crystallization efficiency and yield. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). Moreover, no criticality has been demonstrated in the specification with regard to the second temperature recited in the claim.  Therefore, the step E) of Claim 1 would have been obvious over the teachings of Toshiaki et al.  
Regarding Claim 2, Toshiaki et al. further teach that the sucrose solution has a sucrose concentration, specifically 10 to 50 mass% for optimal enzyme reaction (paragraph 0029, page 5/lines 12-13), and Example 10 teach a sucrose concentration at 40 mass%, which either overlaps with or reads on the claimed range “20-80% by weight” recited in the claim. Thus, the teachings renders the claim obvious.  
Regarding Claim 3, Toshiaki et al. teach the enzyme complex comprises sucrose alpha-glucocyltranspherase enzyme for converting/isomerizing sucrose to isomaltulose and other saccharides/trehalulose. As evidenced by Mu et al. (page 6572, left column, paragraph 3), the sucrose alpha-glucocyltranspherase taught by Toshiaki et al. is a synonym of isomaltulose synthase of EC 5.4.99.11. As further evidenced by the USPG publication of the instant application (paragraph 007), isomaltulose synthases is a synonym of sucrose glucosylmutases of EC 5.4.99.11, recited in the claim. Thus, Claim 3 would have been obvious over the teachings of Toshiaki et al.    
Regarding Claim 5, Toshiaki et al. teach that the alpha-glucocyltranspherase enzyme is an enzyme complex immobilized to a solid alginate carrier. It would have been obvious to separate this solid material of enzyme complex and solid impurity from the isomaltulose by filtration, sedimentation, or centrifugation in the method suggested by Toshiaki et al. for obtaining a solution comprising isomaltulose and other saccharides from the enzymatic reaction, thus improving the purities of the final product, because it had been a routine practice in the art to separate a solid material from a liquid solution by using filtration, sedimentation, or centrifugation, as evidenced by Toshiaki et al. (page 2, lines 18-19).      
Regarding Claim 8, Toshiaki et al. teach that the isomaltulose crystallization is induced by addition of isomaltulose seed crystals and applying shearing forces, as indicated above.
Regarding Claim 9, Toshiaki et al. further teach that both the isomaltulose-containing saccharide solution and the isomaltulose-containing solid material obtained from the solution comprise isomaltulose crystals and other saccharides including trehalulose, fructose, glucose, and sucrose, and that the composition of saccharides in the isomaltulose-containing solid material is same as that in the aforesaid isomaltulose-containing saccharide solution; for example, the mass percentage of isomaltulose relative the total mass of the solid material is essentially 70-90 mass% (paragraph 0033, page 5/last 2 lines, page 6/first 2 lines), wherein the aforesaid isomaltulose-containing saccharide solution comprises isomaltulose at a level of 70-90 mass%, trehalulose at a level of 8-25 mass%, glucose at a level of 0.1-5 mass%, and fructose at a level of 0.1-5 mass%, relative to total mass of solids/sugars (dry weight) of the isomaltulose-containing saccharide solution (paragraphs 0030 and 0031). These ranges of isomaltulose, trehalulose, glucose, and fructose in the isomaltulose-containing saccharide solution taught by Toshiaki et al. are, respectively, completely or nearly identical to the ranges “70 to 90 wt%”, “5 to 25 wt%”, “0.1 to 5 wt%”, and “0.1 to 5 wt%” recited in the claim. Regarding the sucrose, Toshiaki et al. further teach that the sucrose in the solution is at a level of 0.4 mass%, 0.3 mass%, or 1.5 mass% (Tables 1-2 and 7), which reads on the claimed range “0.05 to 4 wt%” (Note: the mass percentages of isomaltulose, trehalulose, glucose, and fructose in Tables 1-2 and 7 also read on the claimed ranges, respectively). Given Toshiaki et al. specifically teach that the composition of saccharides in the isomaltulose-containing solid material is same as that in the isomaltulose-containing saccharide solution, the claimed composition of the saccharides in the solid material recited in the claim would have been obvious over the composition of saccharides in the isomaltulose-containing solid material taught by Toshiaki et al.
Regarding Claim 11, it is noted that the term “crystalline strands” is not defined in the specification. According to the Google dictionary, the meaning of the term “strand” is: an element that forms part of a complex whole, or a string of something, such as beads or pearls. Toshiaki et al. teach isomaltulose crystal solid particle material, in which isomaltulose crystals are connected with each other via solid isomaltulose (page 9/lines 19-20). As such, the isomaltulose crystals of Toshiaki et al. are elements that forms part of a connected crystal complex whole, and they forms a string-like structure by connecting with each other, thus meeting the definition of the term “strand”. Therefore, the solid particle material of Toshiaki et al. comprises isomaltulose crystals in the form of crystalline strands, and the teachings of Toshiaki et al. renders the claim 11 to be obvious.     
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. (EP 2716771, 2014, cited in IDS), as applied to Claims 1-3, 5, 8-9, and 11, further in view of Evonik Degussa (DE 102012216955, 2014, cited in IDS).  
The teachings of Toshiaki et al. are described above.
Regarding Claim 6, Toshiaki et al. further teach that the step of heating for partially removing water by evaporation is conducted at 50oC to 60oC at a reduced pressure, specifically 100 mmHg, for quickly removing water/achieving a desired Brix (page 6/last 3 lines).  It is noted that 100 mmHg can be converted to 133 mbar through the calculation of (100/760) x 1013.25 = 133 mbar, given the atmospheric air pressure is 760 mmg or 1013.25 mbar. Thus, the 100 mmHg taught by Toshiaki et al. reads on the pressure range “130 mbar to 160 mbar” recited in the claim. Regarding the temperature range recited in the claim, the range of 50oC to 60oC taught by Toshiaki et al. does not exactly match the claimed range of 63oC to 68oC. However, the high end of the range of 50oC to 60oC nearly touches the low end of the claimed range of 63oC to 68oC. Examiner notes that the temperature range taught by Toshiaki et al. can be readily modified by routine optimization, such as based on levels of specific reduced pressure, for improving crystallization efficiency and yield. For example, a reduced pressure higher than 100 mmHg would need a temperature higher than 50oC to 60oC for providing an evaporation effect similar to the combination of 100 mmHg/50oC to 60oC.  Furthermore, It would have been obvious to carry out the step of heating at a first temperature in the range from 63oC to 68oC in a pressure range from 130 mbar to 160 mbar in the method suggested by Toshiaki et al. for removing water of the isomaltulose-containing solution by evaporation, thus achieving a desired sugar content in the concentrated solution for the downstream crystallization of isomaltulose, because it had been known in the art that a combination of 63oC- 68oC with 130 mbar-160 mbar effectively removes water from the isomaltulose-containing solution. In support, Evonik Degussa teaches a process of crystallization of isomaltulose, comprising steps: providing a feed solution containing isomaltulose and water, partially removing the water by evaporation at a temperature range of 50oC- 70oC (note: this range encompasses the claimed temperature range) and a pressure in a range of 100 mbar to 180 mba (note: this range encompasses the claimed pressure range) for obtaining a suspension of isomaltulose crystals (Claims 1-3).  It is noted that Toshiaki et al. further teach that in their method, isomaltulose may be crystallized according to any proper techniques known to a person having ordinary skill in the art (paragraph 0040). Thus, the teachings of Evonik Degussa are readily incorporated into the method of Toshiaki et al., in view of the techniques of Evonik Degussa are proper and effective for adjusting the solid content of the saccharide solution for crystallization of isomaltulose.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. (EP 2716771, 2014, cited in IDS) in view of Evonik Degussa (DE 102012216955, 2014, cited in IDS), as applied to Claims 1-3, 5-6, 8-9, and 11, further in view of  Mu et al. (Appl. Microbiol. Biotechnol., 2014, 98: 6569-6582, cited in IDS).
The teachings of Toshiaki et al. and Evonik Degussa are described above.
Regarding Claim 4, Toshiaki et al. and Evonik Degussa are silent about the pH of the enzymatic reaction for isomerizing sucrose to isomaltulose and trehalulose. However, it would have been obvious to conduct the enzymatic reaction catalyzed by sucrose alpha-glucocyltranspherase enzyme at a pH range from 3.5 to 9.5 in the method suggested by Toshiaki et al. and Evonik Degussa for isomerizing sucrose to isomaltulose and trehalulose, because it had been well known in the art that the optimum pH values of sucrose alpha-glucocyltranspherase enzyme fall into the range of 3.5 to 9.5. In support, Mu et al. teach that sucrose isomerase (a synonym of sucrose glucosylmutases, as indicated above) is widely used in industries for the production of isomaltulose and the enzyme catalyzes the isomerization of sucrose into isomaltulose and trehalulose and may hydrolyze sucrose to produce small amounts of glucose and fructose (page 6569, right column, para. 3), and further teach that all the optimum pH values of sucrose isomerases range from 5.0 to 6.0, with a few exceptions that pH is 7.0, or 6.5, or pH has a broad range (page 6573, the paragraph spanning both columns).       
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. (EP 2716771, 2014, cited in IDS) in view of Evonik Degussa (DE 102012216955, 2014, cited in IDS), as applied to Claims 1-3, 5-6, 8-9, and 11, further in view of Harris et al. (US 2017/0166930, 2017, effective filing date: Nov. 26, 2013).
The teachings of Toshiaki et al. and Evonik Degussa are described above.
Regarding Claim 12, Toshiaki et al. do not teach separating the enzyme complex and solid impurities by sedimentation over a period of 2 - 60 days until the enzyme and impurities sink to the bottom of the solution. 
It would have been obvious to separate solid material including the immobilized enzyme complex and solid impurities, by sedimentation with gravity, off from the aqueous solution comprising soluble sugars/isomaltulose and trehalulose in the method suggested by Toshiaki et al. and Evonik Degussa for obtaining the isomaltulose solution free of the solid material, thus improving the purity of isomaltulose product, because the sedimentation with gravity is an approach well known in the art for settling insoluble solid material off from soluble material/sugars in a liquid solution. In supported, Evonik Degussa teaches that sedimentation and separation in gravity are the methods known to the person skilled in the art for separating solid materials from liquids (paragraph 0023); and further in support, Harris et al. teach that soluble product (i.e. sugars in a liquid phase generated from reactions of enzymatic degradation of cellulosic material) can be separated from insoluble material (i.e. cellulose solid substrate) by a method known in the art, such as centrifugation and gravity settling (paragraph 0303). With regarding to the further limitation “by storage over a period of from 2 days to 60 days until the enzyme complex … sink to a bottom of the solution …” recited in claim 12, it would have been obvious to settle by storage/gravity the insoluble enzymatic complex and impurities until they reach the bottom of the solution because this is the indication that the solid material is completely separated by gravity from the soluble material in the solution. Although the cited prior art do not teach the claimed time range “from 2 days to 60 days”, it is considered that the time range for the sedimentation is readily adjustable to one of ordinary skilled in the art based on a specific speed at which the solid material sinks to the bottom of the solution. The adjustment of particular conventional time for complete sedimentation of insoluble material into the bottom of the isomaltulose solution is deemed merely a matter of design choice, judicious selection, and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her as a guide.  The claimed time range would be prima facie obvious, absence evidence of criticality.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. (EP 2716771, 2014, cited in IDS), as applied to Claims 1-3, 5, 8-9, and 11, further in view of Okuno et al. (US 2016/0369358, 2016).  
The teachings of Toshiaki et al. are described above.
Regarding Claim 10, Toshiaki et al. does not expressively teach induction of isomaltulose crystallization without adding isomaltulose seed crystals to the concentrated solution in their method. However, Toshiaki et al. list the addition of isomaltulose seed crystals only as an example approach for increasing the number of crystals in the concentrated saccharide solution (paragraph 0042, page 7/lines 7-9), and they do not exclude application of other effective approaches for increasing the number of crystals in their method. 
It would have been obvious to modify the method of Toshiaki et al. by replacing the approach of adding isomaltulose seed crystals with an approach of applying shearing force for induction of isomaltulose crystallization, because it had been well known in the art that applying shearing force to an isomaltulose solution is an effective approach for inducing generation of isomaltulose crystal nuclei, without the need to add crystal seeds. In support, Toshiaki et al. teach that subjecting the concentrated isomaltulose solution to shearing force leads to generation of isomaltulose crystal nuclei, thus inducing isomaltulose crystallization (page 3/lines 39-44). Further in support, Okuno et al. teach a method of producing sugar crystals from a liquid supersaturated with sugar (i.e. a concentrated sugar solution), comprising: providing the concentrated sugar solution, applying a shearing force to the solution, whereby a large number of crystal nuclei are generated, thus inducing sugar crystallization, wherein the method does not need addition of seed crystals (paragraphs 0013-0015); and wherein the sugar is isomaltulose (paragraph 0019).  Moreover, the application of shearing force has the advantages of shorting the time required for obtaining a desired number/size of sugar crystals, promoting graining, and suppression of temperature rise of the solution, as supported by Okuno et al. (paragraph 0019).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments about the 103 rejections of Claims 1-9 in the response filed on 02/28/2022 (pages 8-11) have been fully considered, they are found persuasive in part. In details, Applicant’s arguments about claim 7 in pages 9 and 10 are found persuasive, and the 103 rejection of claim 7 has been withdrawn as indicated above. However, Applicant’s remaining arguments are found not persuasive for the reasons indicated below. 
In response to Applicant’s arguments about the steps D and E of Claim 1 in pages 8-9 of the 02/28/2022 response, the step of induction of isomaltulose crystallization in the method of Toshiaki is conducted right after the step of evaporating water from the solution at a temperature of 50oC to 60oC and right before the step of aging the concentrated solution at a temperature of 20oC to 40oC. It would have been obvious to carry out the induction of isomaltulose crystallization at the claimed temperature range 30oC to 63oC in the method of Toshiaki for all the reasons indicated above (see pages 4-7).  The conclusion of the obviousness of the claim 1 comprising the newly amended steps D and E has been established as indicated above in the 103 rejection (please see pages 3-7 for the details).  
In response to Applicant’s arguments about Claim 5 in page 9/paragraphs 3-4 of the 02/28/2022 response, this is Examiner’s position that filtration, sedimentation, and centrifugation are well-known and common techniques in the art, and it has been a routine practice in the art to separate solid material from liquid solution by filtration, sedimentation, or centrifugation, as evidenced by cited Toshiaki and Evonik Degussa of record (see paragraph 0023). It is noted that the teachings of Toshiaki in page 2/lines 18-19 were used in the 103 rejection as an evidence to support the common knowledge or well-known in the art statement taken by the Examiner. In the 02/28/2022 response, Applicant failed to provide a stating why the noticed fact is not considered to be common knowledge or well-known in the art.  Because Applicant failed to specifically point out the supposed errors in the examiner’s assertion of official notice, it is proper for the examiner to maintain the rejection of Claim 5 under 35 U.S.C. 103 as being obvious over Toshiaki. See MPEP 2144.03 C. 
 Applicant’s arguments about the 103 rejections of Claims 4 and 6 over Toshiaki in combination with Degussa or Mu in the 02/28/2022 response (page 10/last para -page 11/first para) are not persuasive. As indicated above, all the features recited in the base claim 1 would have been obvious over Toshiaki. The combination of Toshiaki with Degussa or Mu would render the claims 4 and 6 to be obvious for the reasons indicated above in the 103 rejections. 
Applicant’s arguments based on newly submitted claims 10-12 in page 11 of the 02/28/2022 response are not persuasive. As indicated above, all the features recited in the base claim 1 would have been obvious over Toshiaki. Further, the solid particle material of Toshiaki et al. comprises isomaltulose crystals in the form of crystalline strands, as indicated above. The conclusion of the obviousness of the new claims 10-12 has been established for all the reasons indicated above (see pages 10 and 13-16).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633